Citation Nr: 1102944	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a fracture of the sternum, to include 
entitlement to a total rating based on individual unemployability 
(TDIU).  

2.  Entitlement to service connection for osteoarthritis of the 
knees.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Craig M. Kabatchnick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from April 1955 to June 1958.  He 
also had active duty for training from April to August 1979.  

This matter comes before the Board of Veteran's Appeal (Board) on 
appeal of an April 2003 rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was first before the Board in November 2006, at which 
time all of the Veteran's claims were denied.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  

A January 2008 Order of the Court vacated the November 2006 Board 
decision and remanded it for the additional development described 
in a January 2008 Joint Motion for Remand.  In September 2008, 
the Board remanded the Veteran's claims for development 
consistent with the Joint Motion.  It has now been returned for 
further appellate consideration.  

The Veteran appeared at a hearing before the undersigned at the 
RO in December 2005.  A transcript of this hearing is in the 
claims folder. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.



REMAND

The record indicates that while the Veteran's case was at the RO 
for the development outlined in the September 2008 remand, the 
Veteran's attorney submitted several requests for extensions of 
time in which to submit additional evidence and argument due to 
illnesses in both the Veteran's and the attorney's families.  
These were granted, most recently in October 2010.  

There is an indication that the Veteran's attorney requested an 
additional extension beyond October 2010.  Furthermore, the RO 
has contacted the undersigned and indicated that the Veteran has 
submitted additional evidence.  The Veteran's attorney has 
refused to waive initial RO consideration of this evidence, and 
the RO has requested that the claims folder be returned in order 
that the Veteran's claims may be readjudicated with consideration 
of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should again review the record, 
including all additional evidence submitted 
by the Veteran and his attorney since the 
September 2008 remand.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his attorney should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


